Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
This action is in response to Request for Continued Examination (RCE) filed on 09/03/2021 with submission of new references in Information Disclosure Statement (IDS) after Office has issued Notice of Allowance on 07/02/2021.  Claims 1-7 and 22-25 are pending.

	Summary of this Office Action
Applicants' submission of the new references in IDS in the RCE filed on 09/03/2021 has been fully considered. Examiner discussed the new references with respect to “Reason for Allowance” in the issued Notice of Allowance issued on 07/02/2021 in a telephone interview with applicant attorney Mr. John I. Fischer on 09/20/2021 and an interview summary of which is attached herewith.
The pending claims 1-7 and 22-25 are deemed to be allowable over references cited in the RCE and updated searched prior art of record as described below: 


Remarks
The submitted IDS references of Zhang et al. related to multi-entities delegated authentication protocols (MEDAPs) enabling multiple mobile data owner authorizing group designated cloud server with signing rights (see abstract) and prior art Goldfeder et al. disclosed signing Bitcoin with multi-signature by each participant or threshold signature with ability to change access control policy (seepage 12-23). Bortolotto et al. disclosed capturing biometric data to authenticate user for making payment to the user from payer (see abstract). The Non-Patent Literature of Nirmala teaches wallets clients holding balance for e-wallet share (see page Issacson et al. disclosed signing a transaction using a private key and verifying the first transaction using a public key (see paragraph [0092-0093]) and prior art of Devorak teaches server countersigning a second transaction with second private key and broadcasting multi-signed transaction to a cryptocurrency network (see paragraph [0021]). None of the references cited in the IDS filed with the RCE teach or disclose alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of : “provision each of the distributed e-wallet shares with extended privacy identification (EPID) keys and a balance; divide a transaction into a plurality of fractional transactions that are each assigned to one of the e-wallet shares; an EPID server configured to generate EPID keys for the e-wallet and the e-wallet shares; and  a fractional key manager configured to direct the processor to sign each of the plurality of fractional transactions with a corresponding EPID key for an e-wallet share assigned to a fractional transaction“ in an apparatus for securing distributed electronic wallet shares.
The references cited in the IDS submitted with the RCE are not related to fractional e-wallet and Extended Privacy Identification (EPID) key that solve technical solution by enabling buyer to set payment limits thereby preventing payment in full amount or some fraction of the full amount with a single fractional e-wallet. The claim in instant applicant is distinctive of using a EPID key that rely on single public key and same public key is used to authorize clearing regardless of which e-wallet share signed a transaction (see Fig. 12, paragraph [0165]).The claims enables buyer to create and set as many fractional e-wallet as needed to pay fractional transactions satisfying both the threshold requirement imposed by seller and evenly distribute transaction load so that the balance of each fractional e-wallet may be maintained at balanced levels versus  the other fractional e-wallet (see specification: paragraph [0187 and 0189]).The claims maps the fractional transaction to multiple distributed wallets using EPID and sign fractional transactions for the e-wallet with EPID key by using any of the distributed e-wallet shares mapped to particular user e-wallet in a device and each fractional transaction is signed a single key sign operation thereby simplifying processing and availability of e-wallets and lowering the processing time (see Fig. 18, Specification paragraph [0189]). The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        09/24/2021